DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 – 11, 13 - 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 2018/0019197 to Boyapati et al.
Regarding claim 1, Boyapati et al. teach a semiconductor package comprising: 
a semiconductor package first side (Fig. 1, for example. See mark up of partial figure below); 
a semiconductor package second side opposite the semiconductor package first side; 
an interconnect embedded (112, 114) in a first build-up material (106), wherein the first build-up material is between the semiconductor package first side and the semiconductor package second side; 

    PNG
    media_image1.png
    373
    321
    media_image1.png
    Greyscale
a first via (110, see mark up) extending through the first build-up material (106), the first via including a first end that is narrower than a second end of the first via, wherein a distance between the first end of the first via and the semiconductor package first side is less than a distance between the second end of the first via and the semiconductor package first side; and 
a second via (110, see mark-up on right) extending through a second build-up material, the second via including a first end that is narrower than a second end of the second via, wherein a distance between the second end of the second via and the semiconductor package first side is less than a distance between the first end of the second via and the semiconductor package first side.
Boyapati et al. do not explicitly teach that the first and second vias are formed prior to removal of a sacrificial core. These are considered product-by-process limitations and they do not further limit the claims to the structure.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698.
	Regarding claim 2, Boyapati et al. teach a semiconductor package, wherein the first build-up material and the second build-up material comprise the same material (¶ [0030]).
	Regarding claims 4 and 5, Boyapati et al. teach a semiconductor package, further comprising: 
an electrolytic connector comprising a solder bump (¶ [0035]) disposed at the semiconductor package first side and electrically coupled to the second via.
Regarding claim 6, Boyapati et al. teach a semiconductor package, wherein the electrolytic connector further comprises: solder plating disposed at the second side of the second via, wherein the solder plating is configured to form the solder bump responsive to reflow (¶ [0035]).
	Regarding claim 7, Boyapati et al. teach a semiconductor package, wherein the electrolytic connector further comprises: a copper pillar disposed at the second side of the second via, wherein the solder bump is disposed on the copper pillar (¶ [0035] teaches copper pillars, solder bumps and combinations thereof).
	Regarding claim 8, Boyapati et al. teach a semiconductor package, wherein the semiconductor package first side is configured to electrically couple with one or more dies (116).
	Regarding claim 9, Boyapati et al. teach a semiconductor package, further comprising: 
a first conductive pad (118) positioned at an interconnect first side; and 
a second conductive pad (114) positioned at an interconnect second side.
	Regarding claim 10, Boyapati et al. teach a semiconductor package, further comprising: a third via extending through the interconnect from the second conductive pad to the first conductive pad (Fig. 1).
	Regarding claim 11, Boyapati et al. teach a semiconductor package, wherein the third via comprises a through-silicon via since it is a semiconductor package and the type of via used in silicon.
	Regarding claim 13, Boyapati et al. teach a semiconductor package, further comprising: copper pattern plating in electrical communication with the second via (¶ [0020]).
	Regarding claim 14, Boyapati et al. teach an integrated circuit assembly, comprising: 
a first die (116); and a semiconductor package comprising: 
a semiconductor package first side; 
a semiconductor package second side opposite the semiconductor package first side (See partial Fig. 1 mark-up above); 

a first via extending through the first build-up material, the first via including a first end that is narrower than a second end of the first via, wherein a distance between the first end of the first via and the semiconductor package first side is less than a distance between the second end of the first via and the semiconductor package first side (Shown in figure above); and 
a second via extending through a second build-up material, the second via including a first end that is narrower than a second end of the second via, wherein the first end of the second via is positioned at the conductive pad at a face of the conductive pad opposite the bridge interconnect first side; wherein 
the first die is electrically coupled to the bridge interconnect via the second via.
Regarding claims 15 and 16, Boyapati et al. teach an integrated circuit assembly, further comprising: an electrolytic connector chosen from a solder bump or copper pillar bump formed at the second end of the second via, wherein the first die is electrically coupled to the to the bridge interconnect at the electrolytic connector (¶[0035]).
	Regarding claim 17, Boyapati et al. teach an integrated circuit assembly, further comprising: a second conductive pad (114) positioned at the bridge interconnect second side; and 
a third via extending through the bridge interconnect from the first conductive pad to the second conductive pad (See Fig. 1).
Regarding claim 18, Boyapati et al. teach an integrated circuit assembly, wherein the semiconductor package comprises an active bridge interconnect (Fig. 1).
	Regarding claim 19, Boyapati et al. teach an integrated circuit assembly further comprising: a second die electrically coupled to the semiconductor package second side by the mechanism of the through via, as shown in Fig. 1.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed July 15, 2021 have been fully considered but they are not persuasive.
With respect to arguments directed to amended claim 1, Examiner has addressed them in the above rejection.
Applicant argues that there is no indication of a bridge interconnect in the invention of Boyapati. The term “bridge interconnect” has been interpreted to refer to an interconnect. As best understood, the written disclosure does not give a particular meaning to a “bridge interconnect.” The term has not been given special meaning, and there is nothing to differentiate a bridge interconnect from an interconnect structure that provides a bridge for a signal to move from one element to another element.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814